EXHIBIT 10(a)

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (“First Amendment”) between UNITED
RENTALS, INC. (the “Company”) and MICHAEL J. KNEELAND (“Employee”) is hereby
entered into as of the later date of signing by either of the parties below.

RECITALS:

WHEREAS, the parties entered into an Employment Agreement, dated as of June 5,
2006;

WHEREAS, on March 7, 2007, the Company appointed Employee to the position of
Executive Vice President, Chief Operating Officer;

WHEREAS, the parties desire to amend the Employment Agreement to update the
references to Employee’s title contained therein;

AND WHEREAS, all other provisions of the Employment Agreement shall remain
unchanged;

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties mutually agree that:

All references in the Employment Agreement to the title of “Executive Vice
President, Operations” shall be deleted and replaced by the title of “Executive
Vice President, Chief Operating Officer.”

The terms and conditions of all other sections of the Employment Agreement shall
remain unchanged and in full force and effect. For the avoidance of doubt,
nothing in this First Amendment shall modify Employee’s current position as
interim Chief Executive Officer of the Company or his current base salary.

IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of the date identified below.

 

UNITED RENTALS, INC.       By:  

/s/ Roger Schwed

     

/s/ Michael J. Kneeland

Name:   Roger Schwed       MICHAEL J. KNEELAND Title:   General Counsel      
Date:   August 1, 2007       Date: August 1, 2007